By the Court, Savage, Ch. J.
There is no ground for the motion in arrest. The words last 1 aid, to wit; “ He altered the note from a several note to a partnership note, with a view of getting better security,” and those immediately preceding, to wit: 11 He has altered the signature of the note from T. A. to T. A. & Co. for the purpose of binding me to pay it,” are actionable; they impute to the plaintiff the offence of altering a note with intent to defraud the defendant. This constitutes forgery; and surely, it is no excuse for the defendant that the plaintiff states that the note was originally made by T. Ambler & Co; that is an assertion of his innocence, and is no more an excuse for the defendant’s slander than the common inducement that the plaintiff was never suspected of the crime imputed to him by the defendant. There is no similarity between this case and those to which it is attempted to compare it. In the charge itself there is no expression shewing that no crime was imputed. The transaction is simply this, as it is stated upon the record: The plaintiff presents to the defendant a genuine note, signed Thomas Ambler & Co. the defendant being one of the firm. The defendant says, you have altered that note from an individual to a partnership note, to mal-i* me liable. The alteration can mean no other than a felonious one; and the fact stated by the plaintiff; that the *490note was genuine, cannot enure to the defendant’s benefit. It is the common inducement in a fcount in slander, that the plaintiff was innocent: here he states the facts shewing his innocence.
Motion in arrest denied.